J-A08030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: J.N.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.M.C., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 3164 EDA 2019


                Appeal from the Order Entered October 8, 2019,
             in the Court of Common Pleas of Montgomery County,
                   Orphans' Court at No(s): No. 2019-A0011.


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED SEPTEMBER 11, 2020

       In this matter, Appellant J.M.C. (Father) appeals the order involuntarily

terminating his rights to 3-year-old daughter J.N.C. (Child), pursuant to the

Adoption Act.1 See 23 Pa.C.S.A. § 2511(a)(2), (8) and (b).             After careful

review, we affirm.

       The relevant factual and procedural history is as follows: The family

came to the attention of the Montgomery County Office of Children and Youth

(OCY) around March 2016 due to concerns about Mother’s mental health and

substance abuse. In May 2016, Mother suffered a psychotic episode and was

involuntarily committed; at the time of her commitment, Father was

incarcerated on a parole violation.

____________________________________________


1The orphans’ court also terminated the rights of S.D. (Mother), who did not
appeal.
J-A08030-20



      In June 2016, the court adjudicated Child dependent. Initially, OCY and

the court pursued kindship care.         Maternal great-grandparents were

considered a resource, but the maternal great-grandmother notified OCY that

their age and health prohibited them from caring for the infant Child. Father

sought to advance a kinship placement with the paternal aunt, however, this

was not an option because the paternal aunt lived in Georgia.      Moreover,

Father could not be a placement resource.        Father lived with paternal

grandmother, paternal-stepfather, and paternal uncle in a two-bedroom

home. The paternal grandparents each occupied a bedroom; the uncle lived

in the basement; and Father slept on the couch. Father also suffered from

physical and mental health ailments, most of which stem from a traumatic

brain injury he received in a car accident when he was 17. Thus, the court

placed Child in foster care.

      OCY instituted a family service plan to aid in the reunification of the

family.   Father’s goals were: 1) to maintain a safe living environment; 2)

address mental health needs; 3) maintain positive coping skills; 4)

demonstrate positive parenting skills; 5) address developmental delays; 6)

meet basic needs; 7) be a law-abiding citizen; and 8) meet financial needs for

daily living.

      By the April 2017 permanency review hearing, the court determined

Father made substantial progress toward alleviating the circumstances that

led to Child’s placement. He complied with his probation officer; he completed




                                    -2-
J-A08030-20



parenting classes; attended anger-management-focused therapy; and visited

Child regularly. However, he had be unable to achieve stable housing.

      From there, Father’s progress plateaued. In December 2017, the court

determined that Father had not completed a neurological examination, nor

had he provided documentation of doctor appointments.         The court found

further that Father drank heavily and attended Mother’s unsupervised visits

with Child even though he had been instructed not to; this was a concern

because the court found there were multiple domestic disputes between the

parents. Father had not attended Child’s medical appointments, and he had

not taken drug and alcohol screens.      Father still had not achieved stable

housing.

      During the ensuing permanency hearings, the court determined Father’s

compliance was either moderate or minimal. Tensions also arose between

Father and the foster family.    While Father would comply with some OCY

directives, including visitation, he made no progress toward achieving either

housing or financial stability. Thus, Child was still in need of her foster care

placement. On January 30, 2019, OCY filed a petition to terminate Father’s

rights.    In February 2019, Father requested that the paternal aunt be

considered an adoption resource, which the court denied. According to Father,

the aunt was never considered because she lived in Georgia. Tragically, on

May 20, 2019, Mother overdosed.         Although she survived, she suffered

catastrophic brain damage.




                                     -3-
J-A08030-20



      The court held the termination hearing over the course of two dates:

October 1 and October 4, 2019. Child was appointed counsel, Attorney Craig

Bluestein, pursuant to 23 Pa.C.S.A. § 2313(a).             Attorney Bluestein

represented Child’s interests alone during the first day of the hearing.

However, on the second day of the hearing, Attorney Bluestein appeared with

co-counsel Attorney Laura Kash, who was Child’s guardian ad litem (GAL)

during the underlying dependency case.         Attorneys Bluestein and Kash

averred to the orphans’ court that Child, though only three years old, was able

to verbalize that her preferred outcome was to stay with the foster family.

Thus, the attorneys submitted that simultaneous representation of Child’s best

interests and legal interests was permissible under Section 2313(a), and the

orphans’ court agreed.      The court determined OCY met its burden and

terminated Father’s rights pursuant to 23 Pa.C.S.A. § 2511(a)(2), (8) and (b).

Father presents this timely-filed appeal.

      In the Statement of Questions Involved section of his Brief, Father lists

10 issues for our review:

            1. Whether the court committed an error of law, or an
               abuse of discretion, in refusing to permit [Father] to
               inquire of [Child’s GAL] about the circumstances of her
               October 3, 2019, interview of [Child], regarding
               [Child’s] preferred outcome, after [Father] raised the
               issue of the foster-parents’ bias?

            2. Whether the court committed an error of law, or an
               abuse of discretion, in refusing to permit [father] to
               testify to the foster parents’ lack of contact with him,
               after [Father] raised the issue of the foster parents’
               bias?


                                     -4-
J-A08030-20


          3. Whether the court committed an error of law, or an
             abuse of discretion, in refusing to consider the bias of
             the foster parents’ and their recitation of events,
             baseless accusations against [Father], and continuing
             disparaging remarks against the abilities of the
             [Father] to raise [Child]?

          4. Whether the court committed an error of law, or an
             abuse of discretion, by terminating [Father’s] parental
             rights solely on the basis of [Father’s] environmental
             factors, which are beyond his control as a result of a
             traumatic brain injury in violation of 23 Pa.C.S.A. §
             2511(b)?

          5. Whether the court committed an error of law, or an
             abuse of discretion, in refusing to consider [OCY’s]
             failure to pursue [Father’s] blood family, as a potential
             resource?

          6. Whether the court committed an error of law, or an
             abuse of discretion, in refusing to consider [OCY’s]
             failure to pursue [Father’s] family as a concurrent
             option to reunification with [Mother]?

          7. Whether the court committed an error of law, or an
             abuse of discretion, in refusing to consider [Father’s]
             family as a resource after the change in circumstance
             caused by [Mother’s] overdose?

          8. Whether the court committed an error of law, or an
             abuse of discretion, in [OCY’s] refusal to consider
             [Father] as a reunification resource, despite
             [Mother’s] ongoing police contact, failure to address
             mental health concerns, and continued substance
             abuse issues?

          9. Whether the court committed an error of law, or an
             abuse of discretion, in refusing to consider how OCY’s
             continued pursuance of [Mother] as the reunification
             resource despite [Mother’s] ongoing police contact,
             failure to address mental health concerns, and
             continued substance abuse issues, lengthened
             [Child’s] time in foster care?

          10. Whether the court committed an error of law, or an
             abuse of discretion, by not requiring [Child’s GAL] to

                                    -5-
J-A08030-20


                 provide information sufficient for the court to believe
                 that [Child] understood the purpose and impact of
                 [Child’s] statements?

Father’s Brief at 4-7.

         To begin our discussion, we must first address which issues Father has

preserved for our review. We observe Father voluntarily withdrew his second,

third, and seventh issues. Even though he listed these issues in his Statement

of Questions Involved section of his Brief, Father indicated in the Argument

section that he would not pursue them.           However, there are other issues

where we must find waiver.

        Father filed one notice of appeal from one docket – the orphans’ court

termination docket;2 he did not appeal from the juvenile court order on the

dependency docket. This is problematic, because several of Father’s appellate

issues involve juvenile court determinations made during Child’s dependency

case. Specifically, whether the OCY employed sufficient reunification efforts

and whether juvenile court should have placed Child in kinship care (i.e., with

Father’s family) were questions that the juvenile court had to determine

during the dependency case. These were not decisions the orphans’ court

could make during the termination hearing. See In re B.L.W., 843 A.2d 380,

384 n.1 (Pa. Super. 2004) (en banc) (Holding that the focus of a termination

proceeding is on the parents’ conduct, and the adequacy of the agency’s

reunification efforts is not a valid consideration.) Notably, the juvenile court’s
____________________________________________


2   Typically, this docket is referred to as the adoption docket.


                                           -6-
J-A08030-20



denial of Father’s request for kinship care was not a final, appealable order

until the orphans’ court made its termination decision. See In Interest of

N.M., 186 A.3d 998, 1008 (Pa. Super. 2018). In that sense, Father’s present

appeal of these specific dependency issues would have been timely. However,

in order for these dependency issues to be properly before us, Father would

have had to have filed a separate notice of appeal from the dependency

docket. See Pa.R.A.P. 341(a); see also Commonwealth v. Walker, 185

A.3d 969, 977 (Pa. 2018) (“[T]he proper practice under [Pa.R.A.P.] 341(a) is

to file separate appeals from an order that resolves issues arising on more

than one docket.”).

      In In the Interest of K.M.W., --- A.3d ---, 2020 PA Super 200, (Pa.

Super. August 18, 2020), an en banc panel of this Court overlooked the bright-

line rule in Walker when a parent filed only one notice of appeal, but listed

both the dependency and termination docket numbers. Notwithstanding the

fact that the parent filed one notice of appeal from two dockets, we considered

the merits of both appeals.      Here, however, we decline to extend this

exception to situations like this, where the parent only appealed from the

termination docket. A parent cannot raise dependency issues in a termination

appeal when no appeal from the dependency case was taken. See K.M.W.,

2020 PA Super 200, at *6 (citing Commonwealth v. Johnson, --- A.3d --,

(Pa. Super. 2020) (en banc) (holding that the bright-line rule in Walker

requires an appellant to file a separate notice of appeal for each lower court

docket the appellant is challenging)).     Because Father did not appeal the

                                     -7-
J-A08030-20



dependency order, we have no jurisdiction to address any of his dependency

issues, including whether the juvenile court erred in denying Father’s request

for kinship placement during the dependency case.3 As such, Father’s fifth,

sixth, eighth, and ninth issues are waived.

       Unfortunately, our waiver analysis does not end there. Father’s first and

tenth issues both concern the court’s decision to allow simultaneous

representation of Child’s best interests and legal interests.4 See generally

Father’s Brief at 27-36, 59-61.




____________________________________________


3 We note, however, that the goal throughout the dependency case was
reunification with both parents, even if there was a concurrent goal of
adoption. Placing Child with Father’s relative in Georgia would have severely
impacted OCY’s ability to reunify Child with Mother, let alone Father.
Reunification with Mother was an entirely valid objective, given the fact that
she did not suffer her debilitating brain injury until the 11 th hour of the
dependency case, and by that time, Child had resided with the foster family
for nearly three years – virtually her entire life. See generally Trial Court
Opinion (T.C.O.), 11/26/19, at 5-6.

4 Section 2313(a) of the Adoption Act requires the orphans’ court to appoint
an attorney to represent the child in cases concerning the involuntary
termination of parental rights. See 23 Pa.C.S.A. § 2313(a). In In re
Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017), our Supreme Court
interpreted Section 2313(a) to mean that the child’s attorney had to represent
the child’s legal interests, i.e., the child’s preferred outcome. The High Court
further held that if the child had been appointed a guardian ad litem (GAL) –
typically, a holdover from the underlying dependency case – the GAL may not
simultaneously represent the child’s legal interests and best interests if those
interests conflict.




                                           -8-
J-A08030-20



       On the second day of the termination hearing, Attorney Kash appeared

with Attorney Bluestein.5 Attorney Kash explained to the court that she was

able to discern that the three-year-old Child’s preferred outcome, i.e. Child’s

legal interests, was to stay with the foster family. Attorney Kash then detailed

her meeting with Child. Initially, Child indicated that she did not want “this

home to be her forever home.” See N.T., 10/3/19 (Day 2), at 8. Attorney

Kash explained that after more follow-up questions, she understood that Child

was confused. The foster family had told Child they might move. Therefore,

Child took the “forever home” question literally; Child did not wish to reside

in the house without her foster family, but rather she wished to reside with

the foster family in the new house. Id. Attorney Kash also inquired about a

picture Child made for a pre-school project. The project instructed Child bring

a picture of her home and family; Child identified the foster home as her

family. Id. at 10. Attorney Kash asked if Child wished to have continuing

contact with either of her birth parents. Child wished to see her Mother when

she got better – an impossibility, given Mother’s grievous injury – but Child

stated she did not enjoy visits with Father. Id. at 12. Child explained that
____________________________________________


5 Apparently, Attorney Bluestein represented Child by himself during the first
day of the hearing, because until Attorney Kash met with Child between the
first and second court date, it seemed Child was too young to verbalize a
preferred outcome. In such cases, the Child’s counsel could proceed to
represent Child’s best interests under Section 2313(a). See In re T.S., 192
A.3d 1080, 1090 (Pa. 2018). But on October 3, 2019, Attorney Kash met with
Child, who presented herself more clearly since starting pre-school. After
concluding that Child had a stated preference, Attorney Kash appeared with
Attorney Bluestein on the second day of the termination hearing to convey
this preference to the court.

                                           -9-
J-A08030-20



Father was “annoying” and that he yells. Upon the court’s probing, Attorney

Kash represented that, while Child is too young to appreciate the legal

terminology, Child was still able to give a clear direction about her desired

outcome: termination. Id. at 11.

      At this point, the court permitted Father’s counsel to ask follow-up

questions. Father asked where the meeting between Child and Attorney Kash

took place and who was present.       When those questions were answered,

Father’s counsel asked how long the visit took, at which time Attorney

Bluestein objected on the grounds that Father’s inquiry was running afoul of

the attorney-client privilege. See id. at 13-14. Attorney Bluestein presented

case law, and court then held a brief discussion about the propriety of Father’s

inquiry. Father’s counsel explained that the purpose of the inquiry was less

about the conversation Child had with Attorney Kash, and more about the

effect the foster family had on Child while the conversation took place. See

id. at 15. In any event, Father’s counsel stated that she would need time to

review those cases.

      Critically, the court did not rule on Attorney Bluestein’s objection. The

court stated it shared Attorney Bluestein’s concerns about privilege, but that

it also sympathized with Father’s argument.         Without ruling, the court

proposed that the parties revisit the issue after the lunch recess so as to allow

Father’s counsel time to review the case law. Father’s counsel agreed, but as

far as we can tell, Father’s counsel decided to not raise raised the issue again

after recess. Therefore, we must conclude that Father failed to preserve this

                                     - 10 -
J-A08030-20



issue. See Pa.R.A.P. 302 (“Issues not raised in the lower court are waived

and cannot be raised for the first time on appeal.”); see also In re Adoption

of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en banc) (The Superior

Court may not sua sponte raise the issue of dual representation where the

appellant-mother failed to object.). The orphans’ court never made a definitive

ruling but allowed Child’s co-counsel to proceed with dual representation.

Father did not object to the court’s procedure, nor did Father attempt to re-

examine Attorney Kash further.       Instead, Father effectively conceded the

point.

         Even if we were to consider these issues, we observe they are without

merit. Father seems to misconstrue the purpose of Attorney Kash’s averments

about Child’s preference. The purpose of these averments is to ensure that

representation is proper under Section 2313(a) – that there is no conflict

between what a child wants and what is best for the child. In his Brief, Father

doubts whether the three-year-old Child has the word “annoying” in her

vocabulary, and he raises the prospect that Child was coached by the foster

family. See Father’s Brief at 33-34. Father submits further that Child’s alleged

statement that she does not like visits with her Father appears to conflict with

other testimony that Child enjoyed visits with Father. Id. at 34-35. Likewise,

Father states that he wished to investigate Child’s purported confusion about

the meaning of a “forever home.” Id. at 61. Perhaps more to the point, Father

argues that he could not investigate whether Attorney Kash explained to Child

that Child would never see Father again if his rights were terminated. Id.

                                     - 11 -
J-A08030-20



      Surely   some   investigation   into     a   child’s   preferred   outcome   is

appropriate, especially when the child is on the cusp of “verbalization,” as

delineated in In re T.S., supra. However, Father’s inquiry was not aimed at

discerning whether there was an actual or potential conflict between Child’s

best interests and legal interests, and Father did not attempt to disqualify

Child’s simultaneous representation. See L.B.M., 161 A.3d at 184 (“[T]he

propriety of permitting the same individual to serve in both capacities should

be determined on a case-by-case basis, subject to the familiar and well-settled

conflict of interest analysis.”) (Saylor J., concurring). Instead, Father sought

to advance the theory that the foster family soured the relationship between

Father and Child.

      Supposing Child’s preferred outcome merely parroted the foster family’s

preference, we fail to see how the same affects Child’s representation. When

the child is capable of verbalizing a preferred outcome, Section 2313(a)

mandates that a child’s counsel represents what the child wishes to happen

without regard to why the child desires what they do, or even whether what

the child wants is in the child’s best interests. Here, Father seems to argue

Child’s preference should be discounted because she was too young to

understand that she would never see Father again, or in the alternative, Child

was strong-armed by the foster family. If either of these hypotheticals were

true, then Child’s position would be unknowable, at which point Child’s

attorneys would have been free to advocate solely for Child’s best interests:




                                      - 12 -
J-A08030-20



termination. Thus, even if we did not find waiver of Father’s first and tenth

issues, we would have concluded that these issues lacked merit.

      Between those issues Father has waived and those Father has

withdrawn, only one issue remains:

            4. Whether the court committed an error of law, or an
               abuse of discretion, by terminating [Father’s] parental
               rights solely on the basis of [Father’s] environmental
               factors, which are beyond his control as a result of a
               traumatic brain injury in violation of 23 Pa.C.S.A. §
               2511(b)?

See Father’s Brief at 5.

      We begin our discussion mindful of our well-settled standard of review

in termination cases:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

                                     - 13 -
J-A08030-20


        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to
        Section 2511(b): determination of the needs and welfare of
        the child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     In this case, the court terminated Father’s parental rights pursuant to

subsections 2511(a)(2), (8), and (b).        Father does not challenge the trial

court’s conclusions that termination was warranted under Section 2511(a),

thereby conceding the first prong of the termination analysis.          Rather, he

focuses his appeal on the second prong under Section 2511(b). This section

provides:

            (b) Other considerations.--The court in terminating the
            rights of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be
            terminated solely on the basis of environmental
            factors such as inadequate housing, furnishings, income,
            clothing and medical care if found to be beyond the control
            of the parent. [….]

23 Pa.C.S.A. § 2511(b) (emphasis added).

     In the context of the Section 2511(b) analysis, “the court must take into

account whether a bond exists between child and parent, and whether

termination     would    destroy   an     existing,   necessary   and    beneficial

relationship.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). The court

is not required to use expert testimony, and social workers and caseworkers

                                        - 14 -
J-A08030-20



may offer evaluations as well. Id. Still, the ultimate concern is the needs and

welfare of a child.

      We have explained:

         Before granting a petition to terminate parental rights, it is
         imperative that a trial court carefully consider the intangible
         dimension of the needs and welfare of a child—the love,
         comfort, security, and closeness—entailed in a parent-child
         relationship, as well as the tangible dimension. Continuity of
         the relationships is also important to a child, for whom
         severance of close parental ties is usually extremely painful.
         The trial court, in considering what situation would best
         serve the child's needs and welfare, must examine the
         status of the natural parental bond to consider whether
         terminating the natural parent's rights would destroy
         something in existence that is necessary and beneficial.

Matter of M.P., 204 A.3d 976, 984 (Pa. Super. 2019) (citing Z.P., 994 A.2d

at 1121). Lastly, where there is no evidence of a bond between the parent

and child, it is reasonable to infer that no bond exists. See M.P., 204 A.3d at

984 (citing In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).

      Here, Father argues the court erred, because it terminated his rights

based on environmental factors.     Father suffered a traumatic brain injury,

resulting from an automobile accident when he was 17.          By Father’s own

admission, he experiences significant effects from the injury. He has difficulty

reading and comprehending.       On account of the injury and his bi-polar

diagnosis, Father receives a fixed income. He lives with the paternal

grandparents and paternal uncle in a two-bedroom home – Father sleeps on

the couch. Consequently, the court determined his home to be unsuitable for

the Child. See Father’s Brief at 42. Importantly, Father never offered himself

                                     - 15 -
J-A08030-20



as a placement option. Father reasons that these are environmental factors

that should be cast aside.

      Father concedes other aspects of the Section 2511(b) analysis favor

termination, but Father attributes this to OCY’s mismanagement of the

dependency case.     For instance, Father achieved unsupervised visits only

briefly, but the visits were switched back to supervised after Child experienced

diaper rash. See id. at 43. Father blames the rash on something the foster

parents did or did not do. Although the expert evaluator determined that the

parental bond between Child and Father was attenuated, Father blames the

lack of a bond on OCY. See id. at 46-47. He reasons that Child was removed

from Mother, as a result of Mother’s behavior. He also contends that his

bond was attenuated with Child, because OCY allowed Child to languish in

foster care for over 30 months as OCY sought reunification with Mother.

According to Father, OCY should have considered the out-of-state placement

with paternal aunt. See id. at 46-48.

      We disagree. First, Father does not benefit from the fact that Mother

had to care for Child by herself prior to Child’s removal. Even though OCY

removed Child from Mother’s home, and even though Father was incarcerated

at the time, Child was removed from both parent’s legal care. Second, we fail

to see how a bond between Child and Father would have been less attenuated

had Mother achieved reunification, or if the court allowed Child to move to

Georgia with the paternal aunt. Finally, to Father’s primary contention about

environmental factors, Father misreads Section 2511(b). A parent’s rights

                                     - 16 -
J-A08030-20



may not be terminated solely on the basis of environmental factors. See 23

Pa.C.S.A. § 2511(b) (emphasis added). Father’s inability to achieve housing

and his inability to achieve financial stability beyond his fixed income could be

construed as environmental factors. That does not mean they are irrelevant

to the termination analysis. But this case is not about environmental factors.

Rather, it is about Father’s incapacity. Father’s limitations simply prevent him

from meeting the needs and welfare of Child.       Consequently, Child had to

spend years in foster care. Termination best serves Child’s interests, because

the same allows her to achieve permanency with the only caregivers she has

essentially ever known. We acknowledge the orphans’ court finding that

Father loves Child. However, “[a] parent’s own feelings of love and affection

alone, do not prevent termination of parental rights.” Z.P., 994 A.2d at 1121

(citation omitted).

      To conclude: Father waived or withdrew all of his appellate issues with

the exception of his challenge to the court’s determination under Section

2511(b). Upon our review, we conclude the orphans’ court did not abuse its

discretion or commit an error of law.     Father’s rights were not terminated

based solely on environmental factors. Termination best serves Child’s needs

and welfare.

      Order affirmed.




                                     - 17 -
J-A08030-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/20




                          - 18 -